I cannot concur in this decision. I do not believe that a court of equity, either at common law or under our statutes, has ever been authorized to grant the relief here prayed, or any other relief appropriate under the facts shown by this record.
Aside from the conclusions of the pleader, I find nothing to show wrong that would support an action for damages, or any wrong amounting to an offense against the state, the public, or the complainant.
The facts alleged are: That there are, or were, when the bill was filed, only two cotton gins in a given vicinity; that one of them was more advantageously situated than the other, and, consequently, secured the ginning of about three-fourths of the cotton in the community, and that it refused to gin cotton for any of its customers unless they would sell to the ginning company the seed therefrom. How or wherein this course constituted a wrong susceptible of being righted by a court of law or of equity I am unable to understand. Even if the gin be a public one, or a corporation or business affected with a public interest, there is shown no discrimination between the patrons — all are treated alike. If there was any possible wrong, it *Page 495 
was in the laying of unreasonable requirements on its patrons, and correction thereof or redress therefor was not obtainable through injunctive relief. Such is not the office or function of injunctive relief. The court cannot by such process compel the respondent to gin for patrons who will not agree in advance to sell their seed to the gin company; nor can it prevent other patrons from so agreeing, in the absence of a statute making it unlawful to enter into such an agreement. The case made by the bill is clearly not within the statute. Acts 1909, p. 247. The title, as well as the whole purpose of the bill, is, to make it unlawful for a public ginner to charge a patron from whom he buys seed less for ginning this patron's cotton than he does one from whom he does not purchase the seed. This bill does not attempt to show a discrimination, but it shows absolute uniformity, both as to the price for ginning and the price paid for seed; all patrons are treated alike.
It may be that cotton gins are so related to the public, or affected by a public interest, that the Legislature might declare what should be a public gin, and what not, and fix the amount of toll which the public gins should charge, prohibiting them from charging more, and providing penalties for violations of the statute, and thus make the tolls uniform, as the Legislature has done with regard to gristmills; but thus far the Legislature has not seen fit to attempt to regulate gins in any manner except as shown in the above statute. And that statute does not declare or define what are public gins, nor fix any tolls, nor does it attempt to prevent discriminations except as between those who sell their seed to the gin company and those who do not sell. The Legislature has never attempted to prescribe or fix the amount of toll for ginning cotton; and, in the absence of such statutes, how can it be fixed except by contract, express or implied, between the parties? Courts, surely, cannot fix them.
The statutes of this state giving ginners a lien for tolls do not attempt to fix the amounts, but expressly leave that matter to be settled by contract, and provide a remedy for enforcing the contract made by attachment. These statutes leave it to the ginners to fix the price, and require them to advertise their tolls in order to be entitled to the lien. Section 4822 of the Code provides:
"Any public ginner who shall give public notice of the price for ginning, and the price at which bagging and ties will be furnished, by posting the same at the gin, shall have a lien paramount to all other liens upon the cotton ginned and baled by him under any contract with the owner of such cotton for the amount agreed upon for such ginning and baling, or, in the event no price was agreed upon, then for the advertised price, so long as the cotton ginned and baled remains at the gin or in the possession of the owner of the gin, and if such cotton should be removed without the knowledge and consent of the ginner, the lien herein declared shall follow the cotton. The ginner shall have the right to hold any cotton ginned by him until the full amount of the charges due thereon shall have been paid."
Neither these statutes, nor any others, so far as I know, attempt to fix the price or toll, or whether it shall be payable in money only, or in part of the cotton, or in a part or all of the seed, or attempt to say that a part or all of the toll may not be the consideration that the owner will sell the seed to the ginner. They do not attempt to prevent discriminations, or to make the price of ginning uniform in amount or kind of consideration. The only discrimination which is inhibited by the statutes is that between those who sell seed to the ginner and those who do not sell. This, in effect, recognizes the right to make other discriminations.
It is perfectly well known that cotton is usually ginned by and under special contracts between the ginner and his various customers, the law not fixing the tolls; the gin is not in the class of gristmills. It may be that a ginning toll may have become so uniform and so nearly universal of recognition as that no express contract involving it is considered necessary between the ginner and all his customers; but in such a case the contract is implied. The law has not attempted to make the contract for them, or even to prescribe limits, except that the ginner shall not discriminate by making those who do not, or will not, sell him the seed pay more toll than those who do so sell or agree to sell to him. With this exception, he may discriminate and fix the toll by agreement with the customer, and be well within the law, common or statute.
In this case no discrimination is attempted to be shown; but the burden of the complaint is that the rate or toll is uniform, and not shown to be unreasonable or oppressive. But it is alleged that the effect of the custom is detrimental to complainant, who is a local competitive buyer of seed. The common law prohibited extortion by public servants or public service corporations, but it did not prohibit discrimination; it required state and federal statutes to prevent this, or to fix rates for the services. The courts do not now have, and never have had, the power to fix rates in these cases. It would probably be desirable by both appellant and appellee, respectively, to have the field to himself — to have no competitor — in the buying of seed, and it certainly would be to his advantage; but the law will not remove one of the competitors because the facts that the particular location of his business, and that he owns and operates a gin, operate to his advantage over another.
This injunction, if made perpetual, will have the effect, not to promote but to retard competition, in that it will remove one gin from the community or prevent its operation, and impede or put at a disadvantage, relatively speaking, one of the buyers, and make him *Page 496 
conform to the ideas or circumstances of another buyer. Neither the trial court nor this court can compel appellant to gin cotton on terms to which he and his customers do not agree, nor on the terms which his various customers might fix, nor even on those of his competitor's. The law does not constrain him to gin for all nor for any one customer. In these respects he is a free man.
It may be that this ginner has contracts with many customers to gin their cotton, that they have agreed upon the terms, and that the sale and purchase of the seed was a part of the consideration moving both parties to make these contracts, yet this bill is intended to prevent the performance of these many contracts, and this, when only one of the parties to the contracts is before the court.
And it may be that the customers would not allow the appellant to gin their cotton until he agreed to buy their seed. It may be to their advantage, as well as to that of appellant, that the latter buy their seed. The courts cannot compel parties to make a contract, or dictate to them the terms thereof, and certainly not when only one party to the contract is before the court. Yet this is the avowed object and purpose of this bill. Suppose the courts should say to one:
"You must not make your right to buy seed a condition upon which you will gin the cotton of any customer."
Will the courts attempt to say what contract he shall make, or what tolls he shall receive, or what the customers shall pay, or whether they shall pay in money, or in a part of the cotton containing the seed, or in a part of the lint only, or exclusively in all or a part of the seed, or what else, in kind, quantity, quality, or value, the consideration shall be?
And unless the courts do so say, how will the ginner or his patrons know how to contract? If they attempt to make new contracts, this complainant, or some other competitor in the ginning or seed-buying business, might not like it, and might (as was done in this case) file another bill against the ginner alone or prevent the enforcement of the new contract, notwithstanding such complainant is not a party to same. Of course I do not suppose that any of these conditions will arise; but I state them as possibilities which demonstrate the error of this decision.
Of course if the law expressly or impliedly required respondent to gin the cotton of all comers, and fixed the price (which was not the price being charged), and required the cotton to be ginned in the order in which it was brought (as it now requires grist to be ground in the grist mills), there might be equity in this bill; but I have shown that the law does not command or require these things, and for my life, I can find no equity in this bill, nor conceive how the injunction can ever be enforced.
If the temporary injunction is made perpetual, the result will be the opposite of that sought by the bill. The order now in force, in effect, says to appellant:
"You must not refuse to gin cotton for any one unless such person will agree to sell you the seed."
In other words, if the customer will not sell you the seed, you may then refuse to gin his cotton.
I do not think this is the relief sought, or what the court intended to grant; but it is what is thus far afforded.
SAYRE, J., concurs.